Mr. Justice Creighton delivered the opinion of the court. This was an action in case, in the Circuit Court of Madison County, by appellee against appellant, to recover for a personal injury. Trial by jury. Verdict and judgment in favor of appellee for $ 1,087. Appellant operated a large manufacturing plant at Granite City, Illinois. Two departments of this business were carried on in one large room, 80 feet wide and 145 feet long. These were the “ soaking pit ” department and the “ machine shop ” department, the soaking pit occupying the south half, 40 by 145, and the machine shop the north half. In each of these departments was a large crane, running the entire length of the room on tracks called “ I ” beams, elevated about twenty feet above the floor. Appellee was a carpenter’s helper working under a boss, whose directions and orders it was his duty to obey, and was put to the work of setting studding for a partition lengthwise through this large room, to separate the soaking pit department from the machine shop department. In setting the studding it was necessary to fasten the upper ends of them to the “ I ” beams upon which the wheels of one of the cranes ran when in operation, and to make this fastening it was necessary for the person doing the work to climb up to the “ I ” beams and maintain himself there in some way while it was being done. While appellee was engaged in this work (fastening the upper ends of the studding to the “ I ” beams), without notice or warning to him, appellant put one of its cranes in motion upon the “ I ” beam at which he was at work and ran over his right hand and arm, so crushing them as to make amputation above the elbow necessary. At this time the steam, smoke and gases arising from the soaking pit obscured the light, and the noise of the operating machinery in the machine shop was confusing to the sense of hearing. Upon this general state of facts appellee’s declaration consisting of four counts was framed, each count containing all the requisite averments to" make it a good declaration. To the declaration the appellant pleaded not guilty. The only question raised or argued on this appeal is as to the facts. No complaint is made of the rulings of the trial court as to the admission or rejection of evidence, or the giving or refusing of instructions. The declaration in every material requirement is supported by evidence, and the state of the whole evidence is such as to warrant the jury in its finding. The judgment of the Circuit Court is affirmed. Affirmed.